UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) þ Quarterly report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended: September 30, 2011 o Transition report pursuant to section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from: to 001-14494 Commission File Number PERNIX THERAPEUTICS HOLDINGS,INC. (Exact name of Registrant as specified in its charter) Maryland 33-0724736 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 10003 Woodloch Forest Drive, The Woodlands, TX 77380 (Address of principal executive offices) (Zip Code) (832)934-1825 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such report(s)) and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ . Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ . Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ On November 11, 2011, there were 25,742,803 shares outstanding of the Registrant’s common stock, par value $0.01 per share. PERNIX THERAPEUTICS HOLDINGS,INC. Quarterly Report on Form10-Q For the Three and Nine Months Ended September 30, 2011 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as ofSeptember 30, 2011 (unaudited) and December 31, 2010 1 Condensed Consolidated Statements of Operations (unaudited) for the Three and Nine Months EndedSeptember 30, 2011 and 2010 2 Condensed Consolidated Statements of Stockholders’ Equity as of September 30, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 PARTII. INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults upon Senior Securities 39 Item 4. Reserved and Removed 39 Item 5. Other Information 39 Item 6. Exhibits 40 Signatures 41 Cautionary Statement Regarding Forward-Looking Statements The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking statements to encourage companies to provide prospective information, so long as those statements are identified as forward-looking and are accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those discussed in the statement. We desire to take advantage of these “safe harbor” provisions with regard to the forward-looking statements in this Form 10-Q and in the documents that are incorporated herein by reference. These forward-looking statements reflect our current views with respect to future events and financial performance. Specifically, forward-looking statements may include: ● projections of revenues, expenses, income, income per share and other performance measures; ● statements regarding expansion of operations, including entrance into new markets and development of products; and ● statements preceded by, followed by or that include the words “estimate,” “plan,” “project,” “forecast,” “intend,” “expect,” “anticipate,” “believe,” “seek,” “target” or similar expressions. These forward-looking statements express our best judgment based on currently available information and we believe that the expectations reflected in our forward-looking statements are reasonable. By their nature, however, forward-looking statements often involve assumptions about the future. Such assumptions are subject to risks and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. As such, we cannot guarantee you that the expectations reflected in our forward-looking statements will actually be achieved. Actual results may differ materially from those in the forward-looking statements due to, among other things, the following factors: ● changes in general business, economic and market conditions; ● volatility in the securities markets generally or in the market price of our stock specifically; and ● the risks outlined in the section entitled “Risk Factors” contained in our Annual Report on Form 10-K for the fiscal year ended December 31, 2010. We caution you not to place undue reliance on any forward-looking statements, which speak only as of the date of this Form 10-Q. Except as required by law,we donot undertake any obligation to publicly update or release any revisions to these forward-looking statements to reflect any events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. PART I.FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED BALANCE SHEETS September30, December31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net Inventory, net Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Other assets: Investment in joint venture Intangible assets, net Other long-term assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accrued expenses Accrued allowances Income taxes payable Contract payable Total current liabilities Long-term liabilities Line of credit Contracts payable Deferred income taxes Total liabilities Commitments and contingencies EQUITY Preferred stock, $.01 par value, 10,000,000 shares authorized, no shares outstanding - - Common stock, $.01 par value, 90,000,000 shares authorized, 27,795,931 and 24,698,594 issued, and 25,725,064 and 22,627,727 outstanding at September 30, 2011 and December 31, 2010, respectively Treasury stock, at cost (2,070,867 shares held at September 30, 2011 and December 31, 2010) ) ) Additional paid-in capital Retained earnings Totalequity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 1 PERNIX THERAPEUTICS HOLDINGS,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net revenues $ Costs and expenses: Cost of product sales Selling, general and administrative expenses Research and development expense Loss from the operations of the joint venture with SEEK - - Royalties expense, net Depreciation and amortization expense Total costs and expenses Income from operations Other income (expense): Other income - - Gain from bargain purchase - - Interest expense, net ) ) Total other income, net ) ) Income before income taxes Income tax provision Net income $ Net income per share, basic $ Net income per share, diluted $ Weighted-average common shares, basic Weighted-average common shares, diluted See accompanying notes to condensed consolidated financial statements. 2 PERNIX THERAPEUTICS HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Deferred income tax benefit ) ) Non-cash interest - ) Stock compensation expense Expense from stock options issued in exchange for services - Gain from bargain purchase from Macoven acquisition - ) Loss from the operations of the joint venture with SEEK - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) ) Prepaid expenses and other assets Other assets – long term - Accounts payable ) Income taxes ) Accrued expenses ) Net cash from operating activities Cash flows from investing activities: Investment in joint venure with SEEK ) - Acquisition of CEDAX - ) Acquisition of Macoven Pharmaceuticals - ) Acquisition of non-controlling interest in Gaine - initial payment - ) Acquisition of TCT patent - ) Purchase of equipment ) ) Net cash from investing activities ) ) Cash flows from financing activities: Proceeds from line of credit Payment on contracts payable ) ) Proceeds from issuance of stock in additional offering, net of issuance costs of $255,254 - Cash acquired in connection with the reverse merger, net of costs paid - Transfer to/from restricted cash ) Payment on acquisition obligation - CEDAX - ) Payment received on notes receivable Tax benefit on stock-based awards - Proceeds from issuance of stock through exercise of stock options and employee stock purchase plan Repurchase of stock - ) Distributions to stockholders - ) Net cash from financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure: Cash paid for income taxes $ $ Interest paid during the period $ $ Non-cash transaction Acquistion of product license - contract payable $ - Negotiated repurchases of Pernix common stock from insider $
